Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  Claims 1, 2, 4-9, 14, 22, 24-25, and 31-33 are allowable over the prior art.  As to claims 1 and 33, the closest prior art of record is found in Britt (US 20190379322), a full discussion of which is found in the previous office action, dated 3/31/22.  Britt is directed to a roof system and teaches a plurality of solar modules (6) having the required backsheet (70) and teaches the configuration as a shingled solar module.  However, Britt fails to teach or suggest some of the solar cells comprising single wafer cells and some comprising half-cell segments cleaved from single wafer solar cells such that at least some of the half cell segments are positioned along the back sheet in an edge-to-edge arrangement to form a solar cell having approximately a same size solar cell footprint as the solar cell footprint of the single wafer solar cells and wherein the half cell segments have independent polarities and are arranged with respect to adjacent half cell segments to form groups of half cell segments with predetermined polarity configurations.  There is nothing in the prior art that would motivate a skilled artisan to modify the device of Britt to arrive at the instant invention without undue experimentation and/or improper hindsight.
Regarding claims 2, 4-9, 14, 22, 24-25, and 31-32, these claims depend from claim 1 and are allowable, at least, by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726